Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/15/2022 has been entered.

Claim Rejections - 35 USC § 112
3.    The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)

4.	Claims 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

5.	Claim 7 depends on claim 1 and recites the limitation “wherein the light emitting element and the light sensing element are in different layers, the dielectric layer is between the light emitting element and the light sensing element, and an orthographic projection of the light emitting element on the encapsulation layer and an orthographic projection of the light sensing element on the encapsulation layer are both within an orthographic projection of the dielectric layer on the encapsulation layer”. Applicant has amended claim 1 in accordance with Fig. 4. The limitations recited in claim 7 is in accordance with Fig. 6, which is a different embodiment from Fig. 4. The original disclosure explicitly teaches that Fig. 4 and Fig. 6 are distinct, alternative approaches to each other, nowhere discloses the combination of the two embodiments. 

Claim 4 depends on claim 1 and recites the limitation “wherein the plurality of light emitting elements are positioned such that the effective radiation ranges of light emitted from adjacent light emitting elements on the light sensing element is substantially externally-tangent”. Applicant has amended claim 1 in accordance with Fig. 4, wherein each light sensing element is between two adjacent light emitting elements. The limitations recited in claim 4 is in accordance with Figs. 5-7, which is a different embodiment from Fig. 4. The original disclosure explicitly teaches that Fig. 4 and Figs. 5-7 are distinct, alternative approaches to each other, nowhere discloses the combination of the two embodiments. 

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 10 is rejected as being dependent upon a cancelled claim 9. For the purpose of the examination, claim 10 is interpreted as being dependent upon claim 1.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 1, 5-6, 11, 16, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20180075278 A1) in view of Cho (US 20170372114 A1).
	Regarding claim 1, Zhang (e.g., Figs. 7-15) discloses a fingerprint identification panel comprising an encapsulation layer (cover layer 1), a plurality of light emitting elements (light emitting elements 2), a light sensing element (photosensitive element 4), a dielectric layer (dielectric layer 5), and a plurality of pixel units arranged in an array (each pixel unit comprising a display element or a light emitting element 2),
wherein the light emitting element (light emitting element 2) and the light sensing element (photosensitive element 4) are on a same side of the encapsulation layer (cover layer 1), and the encapsulation layer (cover layer 1) is configured to enable light emitted from the light emitting element (light emitting element 2) to be totally reflected (e.g., Figs. 7-9 and [0047]; total internal reflection) in the encapsulation layer (cover layer 1); the dielectric layer (dielectric layer 5) is between the encapsulation layer (cover layer 1) and the light sensing element (photosensitive element 4) and in direct contact with the encapsulation layer (cover layer 1) and the light sensing element (optical sensor 4), and the dielectric layer (dielectric layer 5) is configured to enable light totally reflected by the encapsulation layer (cover layer 1) to be received by the light sensing element (photosensitive element 4) after passing through the dielectric layer (dielectric layer 5), and 
wherein the plurality of light emitting elements (light emitting elements 2) are positioned such that effective radiation ranges of light emitted from the plurality of light emitting elements (light emitting elements 2) on the light sensing element (photosensitive element 4) do not overlap with each other (e.g., Figs. 8 and 9; effective radiation ranges of light emitting elements 2), the effective radiation range is defined by a first light and a second light emitted from the plurality of light emitting elements (e.g., Figs. 8 and 9; effective radiation ranges of light emitting elements 2), an incident angle of the first light transmitted from the encapsulation layer toward air is equal to a critical angle at which total reflection occurs at an interface between the encapsulation layer and the air (e.g., Figs. 8-9 and [0047]; the refractive index of the air is n0=1, the refractive index of the cover layer 1 is n1=1.5, a critical angle α at which total reflection occurs at an interface between the cover layer 1 and the air is equal to 40.2°), and
each pixel unit (e.g., Figs. 8-9 and 11) has the light emitting element therein (light emitting elements 2), and the light sensing element (photosensitive element 4) is between two adjacent light emitting elements (light emitting elements 2).

Zhang (e.g., Figs. 7-15) discloses an encapsulation layer (cover layer 1) and a dielectric layer (dielectric layer 5), but does not discloses a refractive index of the dielectric layer is smaller than a refractive index of the encapsulation layer, and the encapsulation layer has a refractive index between 1.5 and 1.7 and the dielectric layer has a refractive index between 1.3 and 1.4. Cho (e.g., Fig. 7) discloses a fingerprint identification panel similar to that disclosed by Zhang, comprising an encapsulation layer (cover layer 161), a dielectric layer (dielectric layer 163), a light sensing element (light sensing element 180), and a plurality of light emitting elements (e.g., light emitting elements 300),
and the encapsulation layer (cover layer 161) is configured to enable light emitted from the light emitting element (light emitting element 300) to be totally reflected (e.g., Fig. 7, [0116], [0148]-[0149] and [0107]-[0108]; total internal reflection) in the encapsulation layer (cover layer 161); the dielectric layer (dielectric layer 163) is between the encapsulation layer (cover layer 161) and the light sensing element (light sensing element 180) and in direct contact with the encapsulation layer (cover layer 161) and the light sensing element (light sensing element 180), and the dielectric layer (dielectric layer 163) is configured to enable light totally reflected by the encapsulation layer (cover layer 161) to be received by the light sensing element (light sensing element 180) after passing through the dielectric layer (dielectric layer 163), and 
a refractive index of the dielectric layer is smaller than a refractive index of the encapsulation layer ([0107]-[0108]; dielectric layer 1630 has a refractive index of n2, cover layer 161 has a refractive index of n1, n2=1.3-1.47 and n1=1.5-1.7);
an incident angle of the first light transmitted from the encapsulation layer toward air is equal to a critical angle at which total reflection occurs at an interface between the encapsulation layer and the air, and an incident angle of the second light transmitted from the encapsulation layer toward the dielectric layer is equal to a critical angle at which total reflection occurs at an interface between the encapsulation layer and the dielectric layer (e.g., Figs. 5, 7, 9 and [0116]; the refractive index of the air layer is n0=1, the refractive index of the cover layer 161 is n1=1.55, and the refractive index of the dielectric bonding layer 163 is n2=1.4, a critical angle at which total reflection occurs at an interface between the cover layer 161 and the air is equal to 40.2°, corresponding to an incident angle of a first light transmitted from the cover layer 161 toward air, a critical angle at which total reflection occurs at an interface between the cover layer 161 and the dielectric layer 163 is equal to 65°, corresponding to an incident angle of a second light transmitted from the cover layer 161 toward the dielectric layer 163), 
the encapsulation layer has a refractive index between 1.5 and 1.7 and the dielectric layer has a refractive index between 1.3 and 1.4 ([0107]-[0108]; dielectric layer 1630 has a refractive index of n2, cover layer 161 has a refractive index of n1, n1=1.5-1.7 and n2=1.3-1.47).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Cho to modify the light coupling as taught by Zhang so as to couple the reflected light signal from the finger to the optical fingerprint sensor. The combination/motivation would be to improve an illumination of a light emitting element and confine a reflected light from a finger to a restricted region to reduce a cross-talk of the fingerprint sensing signals.

Regarding claim 5, Zhang in view of Cho discloses the fingerprint identification panel of claim 1, Zhang (e.g., Figs. 7-15) discloses the fingerprint identification panel comprising a plurality of light sensing elements (photosensitive elements 4), wherein the dielectric layer comprises a plurality of dielectric blocks (layer structures 4), at least one dielectric block (layer structure 4) is on a side of each light sensing element (photosensitive elements 4) close to the encapsulation layer (cover layer 1), and the at least one dielectric block (layer structure 4) covers at least a portion of the light sensing element (photosensitive element 4), such that light emitted from the light emitting elements (light emitting elements 2) is capable of forming the effective radiation ranges (e.g., Figs. 8 and 9) on the light sensing element (photosensitive elements 4).

Regarding claim 6, Zhang in view of Cho discloses the fingerprint identification panel of claim 1, Zhang (e.g., Figs. 7-15) discloses wherein the light emitting element (light emitting element 2) and the light sensing element (photosensitive element 4) are in a same layer (e.g., Figs. 8-9 and 11), an orthographic projection of the light sensing element (photosensitive element 4) on the encapsulation layer (cover layer 1) is within an orthographic projection of the dielectric layer (dielectric layer 5) on the encapsulation layer (cover layer 1), and an orthographic projection of the light emitting element (light emitting element 2) on the encapsulation layer (cover layer 1) does not overlap with the orthographic projection of the dielectric layer (dielectric layer 5) on the encapsulation layer (cover layer 1).

Regarding claim 11, Zhang in view of Cho discloses the fingerprint identification panel of claim 1, Zhang (e.g., Figs. 3 and 7-15) discloses wherein the light emitting element is a point light source (display element or light emitting element 2 is a point light source).

Regarding claim 16, Zhang (e.g., Figs. 7-15) discloses a method of forming a fingerprint identification panel, comprising: 
forming an encapsulation layer (cover layer 1), a plurality of light emitting element (light emitting elements 2), a light sensing element (photosensitive element 4), a dielectric layer (dielectric layer 5), and a plurality of pixel units arranged in an array (each pixel unit comprising a display element or a light emitting element 2), 
wherein the light emitting element (light emitting element 2) and the light sensing element (photosensitive element 4) are formed on a same side of the encapsulation layer (cover layer 1), 
the light sensing element (photosensitive element 4) is formed to receive light emitted from the light emitting element (light emitting element 2) and totally reflected (e.g., Figs. 7-9 and [0047]; total internal reflection) by the encapsulation layer (cover layer 1), 
the dielectric layer (dielectric layer 5) is formed between the encapsulation layer (cover layer 1) and the light sensing element (photosensitive element 4) and is in direct contact with the encapsulation layer (cover layer 1) and the light sensing element (photosensitive element 4), to enable the totally reflected light to be received by the light sensing element (light emitting element 2) after passing through the dielectric layer (dielectric layer 5),
wherein the plurality of light emitting elements (light emitting elements 2) are positioned such that effective radiation ranges of light emitted from the plurality of light emitting elements (light emitting elements 2) on the light sensing element (photosensitive element 4) do not overlap with each other (e.g., Figs. 8 and 9; effective radiation ranges of light emitting elements 2), the effective radiation range is defined by a first light and a second light emitted from the plurality of light emitting elements (e.g., Figs. 8 and 9; effective radiation ranges of light emitting elements 2), an incident angle of the first light transmitted from the encapsulation layer toward air is equal to a critical angle at which total reflection occurs at an interface between the encapsulation layer and the air (e.g., Figs. 8-9 and [0047]; the refractive index of the air is n0=1, the refractive index of the cover layer 1 is n1=1.5, a critical angle α at which total reflection occurs at an interface between the cover layer 1 and the air is equal to 40.2°), and
each pixel unit (e.g., Figs. 8-9 and 11) has the light emitting element therein (light emitting elements 2), and the light sensing element (photosensitive element 4) is between two adjacent light emitting elements (light emitting elements 2).
	
Zhang (e.g., Figs. 7-15) discloses an encapsulation layer (cover layer 1) and a dielectric layer (dielectric layer 5), but does not discloses a refractive index of the dielectric layer is smaller than a refractive index of the encapsulation layer, and the encapsulation layer has a refractive index between 1.5 and 1.7 and the dielectric layer has a refractive index between 1.3 and 1.4. Cho (e.g., Fig. 7) discloses a fingerprint identification panel similar to that disclosed by Zhang, comprising an encapsulation layer (cover layer 161), a dielectric layer (dielectric layer 163), a light sensing element (light sensing element 180), and a plurality of light emitting elements (e.g., light emitting elements 300),
and the encapsulation layer (cover layer 161) is configured to enable light emitted from the light emitting element (light emitting element 300) to be totally reflected (e.g., Fig. 7, [0116], [0148]-[0149] and [0107]-[0108]; total internal reflection) in the encapsulation layer (cover layer 161); the dielectric layer (dielectric layer 163) is between the encapsulation layer (cover layer 161) and the light sensing element (light sensing element 180) and in direct contact with the encapsulation layer (cover layer 161) and the light sensing element (light sensing element 180), and the dielectric layer (dielectric layer 163) is configured to enable light totally reflected by the encapsulation layer (cover layer 161) to be received by the light sensing element (light sensing element 180) after passing through the dielectric layer (dielectric layer 163), and 
a refractive index of the dielectric layer is smaller than a refractive index of the encapsulation layer ([0107]-[0108]; dielectric layer 1630 has a refractive index of n2, cover layer 161 has a refractive index of n1, n2=1.3-1.47 and n1=1.5-1.7);
an incident angle of the first light transmitted from the encapsulation layer toward air is equal to a critical angle at which total reflection occurs at an interface between the encapsulation layer and the air, and an incident angle of the second light transmitted from the encapsulation layer toward the dielectric layer is equal to a critical angle at which total reflection occurs at an interface between the encapsulation layer and the dielectric layer (e.g., Figs. 5, 7, 9 and [0116]; the refractive index of the air layer is n0=1, the refractive index of the cover layer 161 is n1=1.55, and the refractive index of the dielectric bonding layer 163 is n2=1.4, a critical angle at which total reflection occurs at an interface between the cover layer 161 and the air is equal to 40.2°, corresponding to an incident angle of a first light transmitted from the cover layer 161 toward air, a critical angle at which total reflection occurs at an interface between the cover layer 161 and the dielectric layer 163 is equal to 65°, corresponding to an incident angle of a second light transmitted from the cover layer 161 toward the dielectric layer 163), 
the encapsulation layer has a refractive index between 1.5 and 1.7 and the dielectric layer has a refractive index between 1.3 and 1.4 ([0107]-[0108]; dielectric layer 1630 has a refractive index of n2, cover layer 161 has a refractive index of n1, n1=1.5-1.7 and n2=1.3-1.47).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Cho to modify the light coupling as taught by Zhang so as to couple the reflected light signal from the finger to the optical fingerprint sensor. The combination/motivation would be to improve an illumination of a light emitting element and confine a reflected light from a finger to a restricted region to reduce a cross-talk of the fingerprint sensing signals.

Regarding claim 20, Zhang in view of Cho discloses a fingerprint identification device comprising a fingerprint identification panel, wherein the fingerprint identification panel is the fingerprint identification panel of claim 1 (e.g., Zhang’s Figs. 7-15).

10.	Claims 12-15 and 18-19 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20180075278 A1) in view of Cho (US 20170372114 A1) and further in view of Kim (US 20180349669 A1).
Regarding claim 12, Zhang in view of Cho discloses the fingerprint identification panel of claim 1, but does not disclose a driving circuit comprising a light emitting control sub-circuit and an identification sub-circuit as claimed. Kim (e.g., Figs. 1-15 and 24) discloses the fingerprint identification panel further comprising a driving circuit, the driving circuit comprising a light emitting control sub-circuit (display driving circuit 200) and an identification sub-circuit (control circuit 322; Fig. 8 and [0089]-[0090]), wherein the light emitting control sub-circuit (display driving circuit 200) is configured to control the light emitting element (display element PIX; [0040] and [0044]) within a target region of the fingerprint identification panel (fingerprint sensing region 300) to emit light according to a fingerprint identification signal (Figs. 3-6 and [0041]-[0042] and [0046]), and the identification sub-circuit is configured to determine a fingerprint morphology according to an electric signal generated by the light sensing element within the target region (Fig. 8 and [0087] and [0089]-[0091]; control circuit 322 and signal processor 323, detection of fingerprint image). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Kim to the fingerprint identification panel of Zhang in view of Cho. The combination/motivation would be to provide a display panel integrated with a fingerprint sensor having an improved detection sensitivity and accuracy.

Regarding claim 13, Zhang in view of Cho and further in view of Kim discloses the fingerprint identification panel of claim 2, Kim (e.g., Figs. 1-15 and 24) discloses wherein the light emitting control sub-circuit is further configured to control the light emitting element within the target region to emit light at a predetermined gray scale ([0057]; target region or sensing region having a specific grayscale for fingerprint sensing). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Kim to the fingerprint identification panel of Zhang in view of Cho so that the fingerprint sensing area is distinctly different from the surrounding areas.

Regarding claim 14, Zhang in view of Cho and further in view of Kim discloses the fingerprint identification panel of claim 12, Zhang (e.g., Figs. 7-15) discloses wherein the fingerprint identification panel comprises a fingerprint detection region, the light sensing element is in the fingerprint detection region (fingerprint sensing region comprising photosensitive elements 4), the dielectric layer (dielectric layer 5) is within the fingerprint detection region (fingerprint sensing region comprising photosensitive elements 4), and the target region comprises the fingerprint detection region (fingerprint sensing region comprising photosensitive elements 4). Kim (e.g., Figs. 1-5 and 24) discloses the same features as claimed.

Regarding claim 15, Zhang in view of Cho and further in view of Kim discloses the fingerprint identification panel of claim 12, Kim (e.g., Figs. 1-15 and 24) further discloses wherein the driving circuit further comprises a target region determination sub-circuit (e.g., Figs. 3-5, 7, and 14-15; determination of target region or sensing region), the target region determination sub-circuit is configured to determine, as the target region, one of a region for displaying fingerprint identification prompt information ([0057]; target region or sensing region having a specific brightness for fingerprint sensing) and a region in which a change value of current output by the light sensing element within a predetermined period exceeds a predetermined value (alternative limitation, it is interpreted as optional and is not treated on the merits, in addition, [0057] teaches the claimed feature). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Kim to the fingerprint identification panel of Zhang in view of Cho. The combination/motivation would be to provide a display panel integrated with a fingerprint sensor having an improved detection sensitivity and accuracy.
	
	Regarding claim 18, Zhang in view of Cho and further in view of Kim discloses a fingerprint identification method using a fingerprint identification panel, wherein the fingerprint identification panel is the fingerprint identification panel of claim 12, Cho (e.g., Figs. 2, 4-5, 7-9, and 11-19) discloses the method comprising: controlling, according to the fingerprint identification signal ([0092]-[0093]), a plurality of light emitting elements (light emitting elements 420) within the target region of the fingerprint identification panel to simultaneously emit light ([0092]-[0093]); and determining a fingerprint morphology according to current generated by the light sensing element within the target region ([0092]-[0093]; fingerprint detection). Kim (e.g., Figs. 1-15 and 24) also discloses controlling, according to the fingerprint identification signal (Figs. 3-6 and [0041]-[0042] and [0046]), a plurality of light emitting elements (light emitting elements PIX) within the target region of the fingerprint identification panel to emit light (Figs. 3-6 and [0041]-[0042] and [0046]); and determining a fingerprint morphology according to current generated by the light sensing element within the target region (Fig. 8 and [0087] and [0089]-[0091]; fingerprint detection). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Kim to the fingerprint identification panel of Zhang in view of Cho for the same reason above.

Regarding claim 19, Zhang in view of Cho and further in view of Kim discloses the method of claim 18, Kim (e.g., Figs. 1-14 and 24) discloses the method further comprising a step of determining the target region (e.g., Figs. 3-5, 7, and 14-15; determination of target region or sensing region), the step of determining the target region comprising: determining, as the target region, one of a region in which fingerprint identification prompt information is displayed ([0057]; target region or sensing region ahving a specific brightness or color for fingerprint sensing), and a region in which a change value of current output by the light sensing element within a predetermined period exceeds a predetermined value (alternative limitation, it is interpreted as optional and is not treated on the merits; in addition, [0057] teaches the claimed feature). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Kim to the fingerprint identification panel of Zhang in view of Cho. The combination/motivation would be to provide a fingerprint sensor with an improved detection sensitivity and accuracy.

11.	Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20180075278 A1; hereinafter referred to as Zhang’s 278) in view of Cho (US 20170372114 A1) and further in view of Zhang (US 20200320267 A1; hereinafter referred to as Zhang’s 267).
Regarding claim 4, Zhang’278 in view of Cho discloses the fingerprint identification panel of claim 3, but does not disclose wherein the plurality of light emitting elements are positioned such that the effective radiation ranges of light emitted from adjacent light emitting elements on the light sensing element is substantially externally-tangent. However, Zhang’267 (e.g., Figs. 1-5) discloses a fingerprint panel, comprising an encapsulation layer (cover layer 26) and a dielectric layer (dielectric layer 25), wherein a refractive index of the dielectric layer is smaller than a refractive index of the encapsulation layer ([0037]-[0038]; dielectric layer 25 has a refractive index smaller than cover layer 26), and wherein the plurality of light emitting elements are positioned such that the effective radiation ranges of light emitted from adjacent light emitting elements on the light sensing element is substantially externally-tangent (e.g., Figs. 4-5; effective radiation ranges are substantially externally-tangent). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Zhang’267 to the fingerprint identification panel of Zhang’278 in view of Cho. The combination/motivation would be to restrict or confine the reflected light from user finger and reduce cross-talk of fingerprint detection signals.

12.	Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20180075278 A1) in view of Cho (US 20170372114 A1) and further in view of Huang (US 20170255809 A1).
Regarding claim 7, Zhang in view of Cho discloses the fingerprint identification panel of claim 1, but does not disclose wherein the light emitting element and the light sensing element are in different layers as claimed. However, Huang (e.g., Figs. 3 and 5-6) discloses a fingerprint identification panel similar to that disclosed by Zhang, comprising an encapsulation layer 602, a dielectric layer 604, a light sensing element 624, and a plurality of light emitting elements 606, wherein the light emitting element and the light sensing element are in different layers (Figs. 3 and 6; light emitting element (e.g., 606 or 320-324) and light sensing elements (e.g., 624 or 326) can be in a same layer or different layers), the dielectric layer (dielectric layer 604) is between the light emitting element (Figs. 3 and 6; light emitting element (e.g., 320-324)) and the light sensing element (Figs. 3 and 6; light sensing elements (e.g., 624 or 326)), and an orthographic projection of the light emitting element (Figs. 3 and 6; light sensing elements (e.g., 624 or 326)) on the encapsulation layer (encapsulation layer 602) and an orthographic projection of the light sensing element (Figs. 3 and 6; light emitting element (e.g., 320-324)) on the encapsulation layer (encapsulation layer 602) are both within an orthographic projection of the dielectric layer (dielectric layer 604) on the encapsulation layer (encapsulation layer 602). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Huang to the fingerprint identification panel of Zhang in view of Cho. The combination/motivation would be to provide an alternative design choice to integrate a light source and a fingerprint sensor with a display panel.

13.	Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20180075278 A1) in view of Cho (US 20170372114 A1) and further in view of Chu (US 20190011954 A1).
Regarding claim 8, Zhang in view of Cho discloses the fingerprint identification panel of claim 2, but does not disclose wherein the dielectric layer has a thickness ranging from 0.5 um to 1 um, and a portion of the encapsulation layer on a side of the dielectric layer away from the light sensing element has a thickness ranging from 1 um to 2 um. However, Chu (e.g., Figs. 1-2) discloses a display panel, wherein the dielectric layer has a thickness ranging from 0.5 um to 1 um ([0099]; dielectric layer 80 has a minimum thickness of 1um), and a portion of the encapsulation layer on a side of the dielectric layer away from the light sensing element has a thickness ranging from 1 um to 2 um ([0072]; glass layer 50 has a minimum thickness of 1um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Chu to the fingerprint identification panel of Zhang in view of Cho. The combination/motivation would be to provide an ultra-thin fingerprint identification panel.

14.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20180075278 A1) in view of Cho (US 20170372114 A1) and further in view of Yang (US 20180019288 A1).
Regarding claim 10, Zhang in view of Cho discloses the fingerprint identification panel of claim 9, Zhang (Fig. 1) discloses wherein the fingerprint identification panel is a display panel, but does not disclose the display panel is an organic light emitting display panel. However, Yang (e.g., Figs. 4-5 and 12C) discloses an organic light emitting diode display panel including a fingerprint sensor, wherein the light emitting elements comprise an organic light emitting diode emitting red light, an organic light emitting diode emitting green light, and an organic light emitting diode emitting blue light ([0067], [0097], and [0100]; red, green, and blue OLEDs). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Yang to the fingerprint identification panel of Zhang in view of Cho. The combination/motivation would be to provide a colorful OLED display device integrated with a fingerprint sensor.

Response to Arguments
15.	Applicant’s arguments have been considered. In view of amendments, the references of Zhang (US 20180075278 A1), Kim (US 20180349669 A1), and Cho (US 20170372114 A1)  has been used for new ground rejection.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691